Citation Nr: 1206667	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  06-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, including prostatitis and prostate cancer.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected residuals of a right ankle sprain (right ankle disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel



INTRODUCTION

The Veteran had active service from June 1976 to December 1979, from June 1986 to October 1986, from December 1995 to August 1996, and from January 2003 to July 2004. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.     

In April 2009, the Board affirmed the RO's August 2005 rating decision.  The Veteran then appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, based on a Joint Motion For Partial Vacatur And Remand (joint motion), the Court remanded these claims to the Board for compliance with the instructions in the joint motion.  In May 2010, the Board in turn remanded these claims to the RO for additional action.  

The Board has since recharacterized the first claim noted on the previous page of this decision.  Although in his initial claim for compensation, the Veteran identified prostatitis as the sole prostate disability for which he was claiming service connection, he and his representative have since discussed prostate cancer in conjunction with this claim.  It thus appears that the Veteran intends this claim to be construed more broadly, to include all diagnosed prostate disorders.  See Clemons v. Shinseki, 23. Vet. App. 1, 5 (2009) (a claimant's intent in filing a claim is paramount to construing its breadth).  Certainly, the medical evidence raises a question as to the etiology of the Veteran's reported prostate symptoms, however diagnosed.  The most recent VA examiner focused on the Veteran's prostate cancer when discussing this claim.  The RO then returned the examination report to the examiner as inadequate and requested that he discuss whether the Veteran's prostate cancer resulted from PCB exposure, as alleged.  

The Board has also recharacterized the second claim noted on the previous page of this decision based on the RO's May 2011 rating decision increasing the evaluation assigned the Veteran's right ankle disability to 20 percent.

The Board REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In May 2010, the Board remanded the claims on appeal to the RO for multiple purposes, including, in part, affording the Veteran a VA prostate examination, during which an examiner was to discuss whether the Veteran's prostatitis preexisted service and was aggravated therein, and adjudicating raised claims for service connection for a hernia and residuals of an appendectomy.  With regard to the latter instruction, the Board explained that these claims were inextricably intertwined with the raised claim for a total disability rating based on individual unemployability (TDIU), a component of the claim for an increased rating for a right ankle disability.  

On remand, the RO afforded the Veteran the examination, as instructed, but the examiner who conducted that examination did not comply fully with the Board's remand instructions.  More specifically, while discussing the Veteran's prostate complaints in a June 2010 examination report, he focused on the Veteran's prostate cancer, found that it had been removed, and concluded that other than prostatitis, the Veteran had no other prostate conditions.  He then opined that there was no literature indicating that recurrent or chronic prostatitis caused prostate cancer.  He did not offer an opinion regarding whether the Veteran's prostatitis was incurred in or aggravated by service.

Such an opinion is crucial in this case.  The Veteran had active service from June 1976 to December 1979, from June 1986 to October 1986, from December 1995 to August 1996, and from January 2003 to July 2004.  A physician first diagnosed the Veteran with prostatitis in 1983.  Thereafter, the condition became chronic and the Veteran occasionally sought treatment for symptoms associated therewith.  During his last period of service from January 2003 to July 2004, he sought treatment, none successful, for what appears to be gradually worsening symptoms.  As of the June 2010 examination, almost three decades after the prostatitis initially manifested, he was still struggling with the effects thereof.  The question is thus whether the prostatitis preexisted service and increased in disability therein. 

While the case was in remand status, the RO also did not adjudicate the raised claims for service connection for a hernia and residuals of an appendectomy, as the Board instructed.  Such action is necessary because, in his June 2010 examination report, the examiner found that multiple disabilities, including the Veteran's right ankle disability, several other service-connected disabilities, and "lower abdominal pain" affected the Veteran's employment.  Before the Board can decide the TDIU component of the claim for an increased rating for a right ankle disability, it must be clear whether all conditions affecting the Veteran's employability are service connected.  

A Board remand imposes upon VA's Secretary a concomitant duty to ensure compliance with the terms of the remand.  When the RO fails to comply with the Board's orders set forth therein, the Board must insure subsequent compliance by returning the claims file for completion of previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, based on the reasons noted above, the examination report is deficient and must be returned for a more comprehensive opinion.  

In addition, in its prior remand, the Board pointed out that a co-worker had submitted a statement confirming work interference secondary to what could be right ankle difficulties.  She noted that the Veteran limped and leaned forward at the waist and to one side when walking at work.  She further noted that he regularly appeared to be in some degree of pain.  The Board also pointed out that, at the time of June 2009 VA examination, the Veteran was unemployed and had reported multiple work-related injuries resulting from falls.  Given the foregoing and because, in June 2010, the VA examiner confirmed that the Veteran's right ankle disability, in conjunction with other disabilities, was affecting his employability, the Board thinks it wise to obtain a more comprehensive opinion regarding the effect of the right ankle disability, alone, on the Veteran's employability.  Such an opinion would be helpful for consideration of an increased rating for his right ankle disability on an extraschedular basis. 

Finally, during the course of this appeal, the Veteran claimed that his right ankle disability interfered with his employability and reported that he had been unemployed since 2009.  To date, however, he has not submitted information from an employer, former or otherwise, confirming such interference or providing the reasons for which he became unemployed and the RO has not notified him that he is responsible for doing so.    

This case is therefore REMANDED for the following action:

1.  Adjudicate the raised claims for service connection for a hernia and residuals of an appendectomy.

2.  Inform the Veteran by letter that he is responsible for submitting information from his employer(s), former or otherwise (including the United States Postal Service, where he allegedly stopped working in 2009), to substantiate his contention that his right ankle disability interferes with his employment. 

3.  Return the report of the June 2010 examination to the same examiner for an addendum report, which answers the following questions with supporting rationale and specific references to the clinical evidence of record: 

a) Did the Veteran's prostatitis preexist any of the Veteran's periods of active service? 

b) If so, did it increase in severity (was it aggravated beyond its normal progression) during any such periods?  

c) Does the Veteran's right ankle disability, alone, cause marked interference with employment?

d) Does the right ankle disability, considered in conjunction with all other service-connected disabilities (including residuals of a hernia and/or appendectomy, if appropriate given the RO's adjudication on remand), render the Veteran unable to secure and follow a substantially gainful occupation (not limited to his former position with the postal service)?

4.  Review the addendum opinion to ensure that it answers all of the questions posed and includes supporting rationale and references to the clinical evidence of record and, if not, return it to the examiner for correction.  

5.  Readjudicate all claims properly perfected for appellate review based on all of the evidence of record.   If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition of these claims, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


